Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/01/2022 has been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the claims and specifications have overcome the 112 rejections previously set forth in the non-final rejection mailed 02/01/2022. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art of a method of manufacturing a seamless inflatable ball by inflating air into a preformed body through an inflation nozzle to form a semi-finished part configured to absorb fluid on a medium layer, forming a fluidic surface material on the medium layer, placing a spherical portion with a covering layer into two ball molds so that it is clamped in the two ball molds, and partially discharging air out the spherical body and inflating air in the spherical body repeatedly, via an air intake through the ball molds corresponding to an inflation nozzle.

The closest prior art is Hu (U.S. Patent No. 7862757), which teaches a method of manufacturing a seamless inflatable ball by inflating air into a preformed body through an inflation nozzle to form a semi-finished part configured to absorb fluid on a medium layer, placing a spherical portion with a covering layer into two ball molds so that it is clamped in the two ball molds, and inflating air in the spherical body, via an air intake through the ball molds corresponding to an inflation nozzle. However, Hu does not teach forming a fluidic surface material on the medium layer or repeatedly discharging and inflating air into the spherical body.

While one of ordinary skill in the art could attempt to use Hu(US-20060040012) to teach forming a fluidic surface material on the medium layer and Lee (US-20030181272) to teach repeatedly discharging and inflating air into the spherical body, Lee does not properly teach this limitation, as is shown by the applicant arguments/remarks filed 06/01/2022 on pages 7-8. Because there is no better teaching or proper combination in the art to teach this missing limitation, the invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748